DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2019/0057652) in view of Hasegawa et al. (US PGPub 2014/0118423).  

Regarding claim 1, Lee discloses a display device (fig. 1, display apparatus 100) comprising:
a preprocessor configured to receive a first image data and to convert the first image data to output a second image data ([0132], in the case where the first interface 230 converts the input video signal Vd and outputs the converted video signal va1, the timing controller 232 may output the data driving signal Sda and the gate driving signal Sga based on the converted video signal va1);

a display panel configured to display an image corresponding to the first converted image data and the second converted image data ([0221], FIG. 11A illustrates an example where a static area, particularly a logo area Argo, is included in a broadcast video 710, in which "SBC" is used as an example of a logo 720), the preprocessor comprising: 
an area determiner configured to output area data using area information comprising a first area and a second area adjacent to the first area to decrease a detection sensitivity of the first area and to increase a detection sensitivity of the second area ([0223], in the present invention, the static area in the broadcast video may be detected by using both brightness information and color information of pixel data); 
a modulator configured to convert RGB data and to modulate data to output modulated data ([0089], The frame rate converter (FRC) 350 may convert a frame rate of an input video. The frame rate converter 350 may output the input video as it is without converting the frame rate); and 
a synthesizer configured to convert the first image data to output the second image data comprising the area data and the modulated data ([0228], after the static area in the video is correctly detected at the image display apparatus 100, the brightness of the static area is changed such that the burn-in phenomenon of the static area may be reduced, thus extending the life of the image display apparatus 100).
	While Lee discloses brightness and color information of pixel data ([0223]) other methods of converting RBG data are known including HSV data. Lee does not disclose convert RGB data of the first image data to HSV data and to modulate brightness data and saturation data of the HSV data to output modulated data. 

	In view of the teachings of Lee and Hasegawa, it would have been obvious to one of ordinary skill in the art to substitute the conversion of Lee with a known alternative such as taught by Hasegawa to achieve expected and intended results in order to provide a viewing angle improvement circuits (Hasegawa: [0055]). 

Regarding claim 2, the combination of Lee and Hasegawa further discloses wherein the first area is a center area of the image, and the second area is a border area of the image, which surrounds the center area (Lee: fig. 11A).

Regarding claim 3, the combination of Lee and Hasegawa further discloses wherein a probability that the non-afterimage component exists in the first area is greater than a probability that the afterimage component exists in the first area, and a probability that the afterimage component exists in the second area is greater than a probability that the non-afterimage component exists in the second area (Lee: fig. 11A).

Claim 19 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Hasegawa further in view of Kim (US PGPub 2011/0090262). 

Regarding claim 4, the combination of Lee and Hasegawa does not disclose wherein the modulated data comprise modulated brightness data obtained by inputting the brightness data to a first function and modulated saturation data obtained by inputting the saturation data to a second function.

Therefore, it would have been obvious to one of ordinary skill in the art to substitute the calculations of Lee and Hasegawa, with the first and second functions as disclosed by Kim, for the purpose of reducing power consumption (Kim: [0068]). 

Regarding claim 5, the combination of Lee, Hasegawa and Kim further discloses wherein the brightness data comprise a first brightness input value and a second brightness input value greater than the first brightness input value, and the modulated brightness data comprise a first brightness output value obtained by inputting the first brightness input value to the first function and a second brightness output value obtained by inputting the second brightness input value to the first function, and wherein the first brightness output value is greater than the first brightness input value, and the second brightness output value is smaller than the second brightness input value (Kim: fig. 5A and [0066]).

Regarding claim 6, the combination of Lee, Hasegawa and Kim further discloses wherein the saturation data comprise a first saturation input value and a second saturation input value greater than the first saturation input value (Kim: fig5A, G1 and G2), and the modulated saturation data comprise a first saturation output value obtained by inputting the first saturation input value to the second function and a second saturation output value obtained by inputting the second saturation input value to the second function (Kim: [0065], FIG. 5A illustrates also an example in which the dimming control signal Dim is set to maintain a first duty ratio (for an example, 80%) smaller than the 100% duty ratio in a case the detected gray scale information BCS is within a range of the smallest gray scale level 0 Gray to the first reference gray scale level, the dimming control signal Dim is set to increase the duty ratio gradually in a case the detected gray scale information BCS is greater than the first reference gray scale level G1 and smaller than the second reference gray scale level G2, and the dimming control signal Dim is set to be fixed at the 100% duty ratio at the maximum in a case the detected gray scale information BCS is in a .

Claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Hasegawa and Kim further in view of Zhan (US PGPub 2015/0154939). 

Regarding claim 10, the combination of Lee, Hasegawa and Kim does not disclose wherein the preprocessor further comprises a pattern unit configured to provide a pattern to an area of an image corresponding to the modulated brightness data between the first brightness output value and the second brightness output value and an area of an image corresponding to the modulated saturation data between the first saturation output value and the second saturation output value.
In a similar field of endeavor of display devices Zhan discloses wherein the preprocessor further comprises a pattern unit configured to provide a pattern to an area of an image corresponding to the modulated brightness data between the first brightness output value and the second brightness output value and an area of an image corresponding to the modulated saturation data between the first saturation output value and the second saturation output value (fig. 3 and [0049]).
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Lee, Hasegawa and Kim by specifically providing the pattern unit as taught by Zhan, for the purpose of detecting afterimage. 

Regarding claim 11, the combination of Lee, Hasegawa, Kim and Zhan further discloses wherein the pattern has a shape extending in a first direction and spaced apart from each other in a second direction crossing the first direction (Zhan: fig. 3).

Regarding claim 12, the combination of Lee, Hasegawa, Kim and Zhan further discloses wherein the pattern has a shape extending in a first direction, spaced apart from each other in a second direction 

Regarding claim 13, the combination of Lee, Hasegawa, Kim and Zhan further discloses wherein the second image data further comprise the pattern (Zhan: fig. 3 and [0049]).

Claim 20 is a method claim drawn to the device of claim 10 and is therefore interpreted and rejected based on similar reasoning.  

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Hasegawa, Kim and Zhan further in view of Kurokawa (US PGPub 2018/0061344). 

Regarding claim 14, the combination of Lee, Hasegawa, Kim and Zhan further discloses wherein the controller comprises:
a detector configured to separate the second image data into non-afterimage data corresponding to the first image and afterimage data corresponding to the second image (Lee: [0222], In the case where the logo is included in the broadcast video, the logo area Argo may cause the burn-in phenomenon in the OLED panel 210, such that it is desirable to reduce the burn-in phenomenon by reducing a brightness level of the logo area Argo);
a compensator configured to output a compensation signal to control a luminance value of the afterimage data (Lee: [0228], after the static area in the video is correctly detected at the image display apparatus 100, the brightness of the static area is changed such that the burn-in phenomenon of the static area may be reduced, thus extending the life of the image display apparatus 100); and
a converter configured to convert the non-afterimage data to the first converted image data and to convert the afterimage data to the second converted image data based on the compensation signal (Lee: [0228], after the static area in the video is correctly detected at the image display apparatus 100, the brightness of the static area is changed such that the burn-in phenomenon of the static area may be reduced, thus extending the life of the image display apparatus 100).

In a similar field of endeavor of display devices, Kurokawa discloses using a pre-trained deep neural network ([0097], In the display device of one embodiment of the present invention, the software 447 of the host device 440 has a function of performing supervised learning of a neural network in addition to a function of performing arithmetic processing of the neural network. The supervised learning of the neural network will be described in Embodiment 2, and an operation of correcting an image of the display device of one embodiment of the present invention will be described in Embodiment 3). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Lee, Hasegawa, Kim and Zhan by specifically providing using a neural network, as taught by Kurokawa, achieving expected results of improving the display performance by using machine learning technology. 

Regarding claim 15, the combination of Lee, Hasegawa, Kim, Zhan and Kurokawa further discloses wherein the deep neural network is configured to perform a semantic segmentation on the second image data in a unit of frame to separate the second image data into the non-afterimage data and the afterimage data (Kurokawa: [0097], In the display device of one embodiment of the present invention, the software 447 of the host device 440 has a function of performing supervised learning of a neural network in addition to a function of performing arithmetic processing of the neural network. The supervised learning of the neural network will be described in Embodiment 2, and an operation of correcting an image of the display device of one embodiment of the present invention will be described in Embodiment 3).

Regarding claim 16, the combination of Lee, Hasegawa, Kim, Zhan and Kurokawa further discloses wherein the deep neural network comprises a fully convolutional neural network (Kurokawa: [0097], In the display device of one embodiment of the present invention, the software 447 of the host device 440 has a function of performing supervised learning of a neural network in addition to a function of performing arithmetic processing of the neural network. The supervised learning of the neural network 

Regarding claim 17, the combination of Lee, Hasegawa, Kim, Zhan and Kurokawa further discloses wherein the detector is configured to detect the non-afterimage data based at least in part on the pattern (Kim: fig. 6 step S602). 

Regarding claim 18, the combination of Lee, Hasegawa, Kim, Zhan and Kurokawa further discloses wherein the detector is configured to detect the afterimage data based on the area data and the modulated data (Kim: fig. 6 step S602).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 contains allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the function of the modulated brightness or saturation data as claimed. Specifically the function includes three ranges where the slope for each range is defined by a1, a2 and a3 and is based on a ratio of the brightness or saturation input compared to the brightness or saturation output. In the exemplary closest prior art, Kim discloses at fig. 5A and [0063]-[006] a function including three ranges where the ratio  for each range is described in [0066] and is not based on a ratio of input to output as claimed. It is rendered not obvious to further modify the technique of Kim to achieve the features claimed.  
Claim 8 contains allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the function of the modulated brightness or saturation data as claimed. Specifically the function includes three ranges where the function for each range is defined in part by r1, r2 and a3 and is based on a ratio of the brightness or saturation input 
Claim 9 contains allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the function of the modulated brightness or saturation data as claimed. Specifically the function includes three ranges where the function for each range is defined in part by r1, r2 and a3 and is based on a ratio of the brightness or saturation input compared to the brightness or saturation output. In the exemplary closest prior art, Kim discloses at fig. 5A and [0063]-[006] a function including three ranges where the ratio for each range is described in [0066] and is not based on a ratio of input to output as claimed. It is rendered not obvious to further modify the technique of Kim to achieve the features claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US PGPub 2014/0146071) discloses a similar method of driving the timing controller (fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693